DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taricco (US 2008/0317647).
In regard to claims 1-2, 5, 12 and 19, Taricco discloses an autoclave or system as described in Figures 5-6 with common elements depicted in prior art Figures 1-2 comprising: an elongate chamber (cylindrical shell 20) of an autoclave enclosing an interior atmosphere; a floor (52) arranged in the chamber and capable of supporting one or more objects; and a plenum (above ceiling 48) extending through a portion of the elongate chamber, wherein the plenum includes an inlet (space between ceiling 48 and the shell 20 on the side containing the fan 40) capable of receiving a plenum flow of the interior atmosphere, and wherein the plenum includes a plurality of outlets (duct valves) distributed along a length of the chamber, each of the plurality of outlets capable of releasing a portion of the plenum flow 
In regard to claims 3-4 and 13-14, Taricco discloses a fluidic element comprising an impeller (fan 40) and a passive fluid diverter (arrangement of the shell 20 proximal to beginning of the ceiling 48) arranged in the elongate chamber, wherein the fluidic element is capable of receive an inflow from downstream of the one or more objects and to separate the inflow into the plenum flow and a non-plenum chamber flow (flow below the floor 52).  See Figure 6.
In regard to claims 10-11, Taricco teaches that the duct valves 50 are adjustable and individually controllable.  See [0020].  Therefore, it is viewed that the plurality of outlets have variable size and variable orientation due to the capability of the valve to be positioned as desired and to adjust the size of their respective openings.
In regard to claims 15 and 20, Taricco discloses that autoclaves include structures for “heating or cooling within the autoclave.”  See [0005].  Taricco further teaches that that the autoclave can include computer control on the duct valves and the computer can be connected to a heater and a cooler.  See paragraph [0021] and Figure 9.  Therefore, it is viewed that the plenum flow released from the plurality of outlets is combined with a temperature-controlled non-plenum chamber flow as the autoclave is capable of controlling the temperature of the interior environment.
In regard to claims 16-17, Taricco discloses that the autoclave can include a conduit/elongate annular partition (space between the floor 52 and shell 20) arranged in the elongate chamber below the floor 52, wherein the non-plenum chamber flow is conducted through the conduit and between the elongate annular partition and an elongate interior wall (interior wall of the shell 20) of the elongate chamber.  See Figure 6.
In regard to claim 18, Taricco discloses wherein the plenum is a first plenum, and wherein the autoclave further comprises a second plenum (area between the shell 20 and the floor 52) extending .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Taricco in view of Mason (US 9,127,888).
In regard to claims 6-8, Taricco is silent in regard to wherein the cross-sectional area and cross-sectional shape of the plenum varies along the length of the chamber.  Taricco is further silent in regard to a curved boundary surface of the plenum.
Mason discloses an industrial oven for curing composite material structures.  Mason teaches that a plenum (shroud 300) with a curved boundary surface which can have one or more recessed sections 310 along the length of the shroud so that an inner surface 312 of the shroud is close to the outer surface 110 of the objects within the oven to affect the convention heat transfer rate by increasing the velocity of the airflow adjacent to the object.  See col. 10, lines 25-63 and Figures 3B and 5.  Thus, Mason teaches that the cross-sectional area and shape of the plenum can vary along the length of the chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceiling of the apparatus of Taricco to include the recessed sections and curved boundary shape of the plenum for the purpose of affecting convection rates and allowing for the placement of objects within the apparatus.
In regard to claim 9, Taricco is silent in regard to wherein the plurality of outlets are distributed at varying density on the plenum.
Mason discloses that outlets (louvers 320) can be placed in the plenum (shroud 300) at locations where the thickness of the object within the apparatus (part 150) is greater so that more heat transfer is available to heat the thicker areas of the part.  See Figure 6B and col. 12, lines 4-14.  Thus, Mason teaches that the spacing of outlets can vary as required based upon the structure of the object(s) being treated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located outlets in the ceiling of the apparatus Taricco at varying density in the manner taught by Mason for the purpose of applying heat to thicker areas of parts within the apparatus such that the objects are evenly heated and cured.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774